                  Case 16-16697-MAM        Doc 305     Filed 10/18/18      Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    West Palm Beach Division
                                      www.flsb.uscourts.gov

IN RE:

FREDERICK ANTHONY DEFALCO,
A/K/A FRED DEFALCO                                      Case No: 16-16697-MAM
                                                        Chapter 11
           Debtor.
___________________________________/

              FINAL REPORT AND MOTION FOR ENTRY OF FINAL DECREE

         Pursuant to Local Rule 3022-1(A), the undersigned files this Final Report and Motion for

Final Decree and represents:

         1. The plan of reorganization in this case was confirmed on August 21, 2018 [ECF 295].

The plan provided, inter alia, for a pro rata share of all funds remaining in trust after administrative

expenses and priority claims are paid.

         2. The amount of $259,392.36 was available in the Furr Cohen, P.A. trust account for

confirmation. All matters to be completed upon the effective date of the confirmed plan have been

fulfilled or completed.

         3. There are no longer any pending adversary proceedings or contested matters which

would affect the substantial consummation of this case. There is a supplemental fee application

for Furr Cohen, PA which is pending; however, undersigned submits that this will not

         4.      All administrative claims and expenses have been paid in full, or appropriate

arrangements have been made for the full payment thereof. A summary of fees and expenses is as

follows:

                  $124,930.00 Fees for Attorney for Debtor, Furr and Cohen, P.A., has been paid in

         full.
                 Case 16-16697-MAM               Doc 305        Filed 10/18/18         Page 2 of 4




                $10,084.44 Supplemental Fees for Attorney for Debtor, Furr and Cohen, P.A.1

                All U.S. Trustee (fees required by 28 U.S.C. §1930) have been paid in full,

         including the final check mailed for the 3rd and 4th quarter fees in the amount of $1,950.00.

                $1,717.00 Clerk of Court (fees required by 28 U.S.C. §1930) has been paid.

         5. Attached as Exhibit A is a distribution report detailing the payments made under the

plan on the effective date.

         The undersigned respectfully requests that this court enter a final decree and close this fully

administered case.

         I certify that a copy of this report and attachments was mailed to the U.S. Trustee's office
on October 18, 2018.

                                                                Furr Cohen, PA
                                                                Attorneys for the Debtor
                                                                2255 Glades Road, Suite 301E
                                                                Boca Raton, Florida 33486
                                                                (561) 395-0500- (561) 338-7532- fax

                                                                /s/ Aaron A. Wernick
                                                                Aaron A. Wernick, Esq.
                                                                Florida Bar No. 14059
                                                                E-mail: awernick@furrcohen.com




1
 This award is pending before this Court. In the event that this amount is not awarded (in part or in full), then said
non-awarded amount will be distributed pro rata to the six general unsecured creditors listed herein.

                                                           2
              Case 16-16697-MAM             Doc 305   Filed 10/18/18     Page 3 of 4




                                             EXHIBIT A

CASE NAME: FREDERICK ANTHONY DEFALCO,

CASE NUMBER: 16-16697-MAM

The following payments have been made pursuant to the plan of reorganization:

LIST ALL PAYMENTS MADE ON OR BEFORE THE EFFECTIVE DATE OF THE PLAN,
OR IF INDIVIDUAL CHAPTER 11, ALL PAYMENTS MADE UNDER THE PLAN.
SEPARATE CLAIMANTS BY CLASSIFICATION UNDER THE PLAN AND PROVIDE A
TOTAL FOR EACH CLASSIFICATION. LIST THE NAME OF EACH RECIPIENT, AMOUNT
OF THE ALLOWED CLAIM AND THE AMOUNT THAT WAS PAID (USE
CONTINUATION PAGE IF NECESSARY).

                    Creditor                     Claim No.     Amount of           Dividend
                                                             Allowed Claim
Administrative Claims:
Aaron A. Wernick, Attorney for Debtor                 S           $124,930.00           $74,199.25
Aaron A. Wernick, Attorney for Debtor                 S            $10,084.44           $10,084.44
Supplemental Final fees & costs (pending)
Total Administrative Claims:                                      $135,014.44           $84,284.09

U.S. Trustee Fees:
U.S. Trustee Fees 3rd & 4th Quarter 2018              S                $1,950.00         $1,950.00
Total Trustee Fees:                                                    $1,950.00         $1,950.00

Priority Claims                                                           None                N/A
Secured Claims                                                            None                N/A
General Unsecured Claims:
BMW Financial Services NA LLC                         2             $2,863.38              $272.61
Carolina First Bank                                   S           $412,542.16           $39,275.80
Deutsche Bank Trust Company Americas                  3           $849,758.30           $80,900.67
Nationstar Mortgage
Florida Capital Bank                                  S           $313,666.02           $29,862.37
Patrick Ucci & LeeAnn McNabb                          S           $120,000.00           $11,424.52
TD Bank NA                                            5           $119,980.88           $11,422.70

Total Unsecured :                                               $1,818,810.74          $173,158.67




                                                 3
              Case 16-16697-MAM            Doc 305   Filed 10/18/18   Page 4 of 4




Fred DeFalco Case
Calculations of Final Trust account disbursements


Balance in Trust acct at confirmation: $259,392.36

Furr Cohen Final Fee App paid        ($74,199.25)

Final US Trustee Fees paid            ($1,950.00)

Additional Fees supplement to    ($10,084.44)
Furr Cohen Final Fees _____________________

Balance due to unsecured creditors   $173,158.67
